The plaintiff in error was convicted in the district court of Pontotoc county on a charge of forgery in the second degree, and his punishment fixed by the court at imprisonment in the state penitentiary for a period of 5 years.
The appeal in this case was filed in this court on the 13th day of May, 1929. No briefs have been filed on behalf of plaintiff in error, and no appearance was made for oral argument.
Upon a careful examination of the record we find no errors depriving the appellant of any substantial rights.
The evidence being sufficient to support the verdict, the cause is affirmed.
EDWARDS, P.J., and DAVENPORT, J., concur.